JiamMjEtiiSJM-ii

        ATTN* MR. AftaflCflSlB'-aEtttfTwecflutr                flECHVF
             cnutf of &timpL m&\L<z * smBop-m^
                    tototxxm':                                      ^mm
                    Misntimm ma                                   *™Acosto.Ctak


                       fe; '^HAMGE OF riMnjittVAM£9g idfiTfcfc"
                            fif parte QIBBAl laERffl LflMhUV
                            Ifloum:/^^^^


        AmjuAcmm±




                                 sm^mjafls_234QaL




^
        LiX/UlQRi
    ^   cc° Pub